PER CURIAM
This is a petition for review of an order of the Psychiatric Security Review Board (PSRB) denying petitioner’s request to be discharged or conditionally released and committing him to the Oregon State Hospital. Petitioner argues that he suffers primarily from pedophilia and that pedophilia is a personality disorder. He contends that, because a personality disorder does not constitute a “mental disease or defect” under ORS 161.295(2), PSRB must release him from its jurisdiction. In the alternative, he argues that the record does not contain substantial evidence to support PSRB’s finding that petitioner could not adequately be controlled on conditional release. We affirm.
Although ORS 161.295(2) excludes personality disorders as a basis for exoneration from criminal responsibility, that statute did not take effect until January 1, 1984, and it does not apply to offenses committed before that date. Baldwin v. PSRB, 97 Or App 367, 776 P2d 577 (1989). Petitioner was committed to PSRB’s jurisdiction in 1982. Therefore, even if pedophilia is a personality disorder, petitioner is not entitled to release on that basis. Moreover, there was substantial evidence in the record to support PSRB’s finding that petitioner could not be adequately controlled on conditional release.
Affirmed.